Citation Nr: 0026045	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-10 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for right wrist nerve 
damage due to hospital treatment pursuant to 38 U.S.C.A. § 
1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his friend, Ms. T.C.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from March to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDING OF FACT

The claim of entitlement to service connection for right 
wrist nerve damage due to hospital treatment pursuant to 38 
U.S.C.A. § 1151 is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for right 
wrist nerve damage due to hospital treatment is not well 
grounded pursuant to 38 U.S.C.A. § 1151.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the time of the veteran's April 1997 claim, section 1151 
provided, in pertinent part:

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment . . ., 
and such injury or aggravation results in additional 
disability to or the death of such veteran, disability 
or death compensation under this chapter . . . shall be 
awarded in the same manner as if such disability, 
aggravation, or death were service-connected.
  
38 U.S.C. § 1151 (1996). 

That provision was subsequently amended; however, those 
amendments were made applicable only to claims filed on or 
after October 1, 1997.  See Pub. L. No. 104-204 § 422(b)(1), 
(c), 110 Stat. 2926-27 (1996) (found at 38 U.S.C. § 1151 
note) (subsection (c) nullifying October 1, 1996, effective 
date set forth in subsection (b)(1)); see also 38 U.S.C. § 
1151 (Supp. III 1997); Gardner v. Derwinski, 1 Vet. App. 584 
(1991); Jones (James) v. West, 12 Vet. App. 460, 463 (1999) 
(discussing amendment to section 1151).  "Hence, the earlier 
version of section 1151 quoted above [hereafter referred to 
as 'prior section 1151'] is applicable to the instant case 
and will be the only version hereafter referred to by the 
Court in this opinion." Jones (James). 

Compensation shall be awarded for a qualifying additional 
disability in the same manner as if such additional 
disability were service-connected.  As an initial matter, 
however, the Board must determine whether this claim is well 
grounded.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  However, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

The Court has held that the requirements to establish a well-
grounded claim under section 1151 parallel those set forth in 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995): (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury as the result of hospitalization, medical 
or surgical treatment, or the pursuit of a course of 
vocational rehabilitation at a VA facility; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability. Jones v. West, 12 Vet. App. 460, 
464 (1999).

There is no medical evidence on file suggesting that the 
surgery performed by VA in January 1997 caused or worsened 
the veteran's right wrist disorder.  In this case, the 
veteran has not submitted any medical evidence or authority 
that would establish that he had sustained any additional 
right wrist disability or aggravation as a result of VA 
hospitalization or medical treatment.  While he expressed his 
personal opinion that there was some deficiency in the 
treatment he received by the VA, he has not clearly 
articulated what additional disability resulted.  For 
example, according to a December 1996 VA examination report 
prior to the VA surgery, an examiner assessed the veteran 
with carpal tunnel syndrome of the right wrist, and that he 
was unemployable as a result.  He installed carpeting for a 
living.  As a result, the veteran underwent surgery in 
January 1997.

According to the January 1997 VA operation report, the 
surgeon decompressed the median nerve in the veteran's right 
wrist.  

Although the veteran complained of worsening pain and 
weakness with respect to his right wrist after the operation, 
there is no competent evidence to support this.  For example, 
according to an October 1997 examination report from Lincoln 
Neurology, the examiner noted after reviewing the veteran's 
claims file that the electrodiagnostic studies were negative 
for nerve abnormalities involving the right upper extremity.  
The examiner added that, clinically, the veteran's area of 
numbness was typical of a psychogenic origin rather than any 
particular neuropathic one.  Moreover, the examiner observed 
that the veteran put a great deal of pressure on his hand 
while laying carpet.  For that reason, he felt that the 
veteran was so sensitive to the effects of surgery.  The 
examiner elaborated that the surgery did what it was supposed 
to do, and that any residual discomfort is typical after this 
type of surgery.  In short, the examiner did not find that 
the veteran's right wrist disorder was caused or worsened by 
VA.  There is no post-operative medical evidence of record 
that shows otherwise.  

With respect to the veteran's March 1999 testimony before a 
hearing officer at the RO that the VA surgery on his right 
wrist worsened his previous condition, the Board notes that 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  In other words, the veteran's 
opinion, standing alone, is inadequate to establish a theory 
of medical causation.  Causative factors of a disease amount 
to a medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).  In this case, there is simply no medical evidence of 
record to show that he has any additional right wrist 
disability or incurred any aggravation of it as a result of 
VA hospital or medical treatment.  The same is true for the 
testimony provided by Ms. T.C. and the written statements 
provided by his friends.  Thus, his claim may not be 
considered well grounded and further analysis is unnecessary.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  As the appellant has 
submitted no medical opinion or other competent evidence to 
support his claim, the Board finds that he has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  38 U.S.C.A. § 5107.  Hence, the benefit 
sought on appeal is denied.  

Although the Board has disposed of the claim on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, he has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board notes that, absent the submission and establishment 
of a well-grounded claim, VA cannot undertake to assist a 
veteran in developing facts pertinent to that claim.  Morton 
v. West, 12 Vet. App. 477, 486 (1999).  Hence, the benefit 
sought on appeal is denied.

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Service connection for right wrist nerve damage due to 
hospital treatment pursuant to 38 U.S.C.A. § 1151 is denied.



		
	BRUCE KANNEE
Veterans Law Judge
Board of Veterans' Appeals



 
- 6 -


- 1 -


